DocuSign oy

0 OI WD WMN Bw bP

en es
oy nD On fF WY YK CO DO WOAH Dn fF WY YY | &

I|
ERP) BAEC AGS OS oS eee ant 416 Filed 03/22/21 Page 1of3 Page ID #:13830

 

 

 

 

 

 

 

 

 

 

 

 

FILED
CLERK, U.S. DISTRICT COURT
erty er D. Cee Civil Divig
eputy Assistant Attorney General, Civil Division
TRA VL WILKISON y MARCH 22 2021
Acting United States Attorney
AERA G RPEC ITER CENTRAL DISTRICT OF CALIFORNIA
JOHN E. LEE a 128696 BY: _Vvdr DEPUTY
JACK D. ROSS (CBN 265883)
Assistant United States Attorneys
300 N. Los Angeles Street, Room 7516
Los Angeles, California 90012
Tel: (21 ) 894-3995; Fax: (213) 894-7819
Email: john.lee2@usdoj.gov
JAMIE A. Y
ROBERT McAULIFFE
EDWARD CROOKE
LINDA M. McMAHON
JESSICA E. KRIEG
AMY L. LIKOFF
GREGORY A. MASON
MARTHA N. GLOVER
WENDY ZUPAC __.
Attorneys, Civil Division, U.S. Department of Justice
P.O. Box 261, Ben Franklin Station
Washington, D.C. 20044
Tel: - ) 307-0486: Fax: (202) 307-3852
Email: robert.mcauliffe@usdoj.gov
JAMES P. K wah ARS
United States Attorney
DAVID CORIELL
Assistant United States Attorney (Admitted PHV)
138 Delaware Avenue
Buffalo, New York 14201
Tel: a) 843-5830; Fax: (716) 551-3052
Email: david.coriell@usdo].gov
Attorneys for the United States of America
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
UNITED STATES OF AMERICA ex No. CV 16-08697 FMO
rel. BENJAMIN POEHLING,
_ RECOMMENDATION REGARDING
Plaintiffs, THE PARTIES’ JOINT REQUEST FOR
A CONTINUANCE OF DISCOVERY
V. CUT-OFF, PRETRIAL, AND TRIAL
DATES
UNITEDHEALTH GROUP, INC., ef al.,
Defendants.

 

 
DocuSign oy

Co Oo ONY DO UN HB WY NY

 

 

I
ERR) BAE AGS OSE HRS eeeiant 416 Filed 03/22/21 Page 2of3 Page ID #13831

On February 25, 2021, Judge Suzanne Segal, serving as a Special Master, held a
telephonic conference to discuss pending discovery issues with the parties. At the
conclusion of the conference, the parties informed the Special Master that they were
discussing the possibility of submitting a joint report seeking an extension of all pending
dates. Upon conferring with the parties and reviewing their joint report, and good cause
appearing, 1 HEREBY RECOMMEND that the scheduled dates in this case be modified
as follows:

1. All fact discovery shall be completed no later than December 6, 2021.

2. All expert discovery shall be completed by September 12, 2022. The parties
must serve their Initial Expert Witness Disclosure no later than April 25, 2022. Rebuttal
Expert Witness Disclosure shall be served no later than July 25, 2022.

4. Any motion for summary judgment or other potentially dispositive motion
shall be filed no later than November 4, 2022. The hearing date on any such motion shall
be December 8, 2022 at 10:00 a.m. Further deadlines with respect to such motions shall
be as follows:

A. Meet and confer deadline: September 23, 2022
B. Moving party’s portion of joint brief due: September 30, 2022
C. Opposing party’s portion of joint brief due: October 31, 2022
D. Moving party to finalize joint brief: November 2, 2022
E. Opposing party to sign and return brief: November 3, 2022
F. Supplemental brief due: November 23, 2022

5. The parties shall file memoranda of contentions of fact and law; witness lists;
the Pretrial Exhibit Stipulation; and joint motions in limine no later than January 12,
2023.

6. The parties shall lodge their proposed Pretrial Conference Order and file the
Joint Jury Instructions; Disputed Jury Instructions; a joint proposed verdict form; a joint

statement of the case; proposed additional voir dire questions, if desired; and reply

 
DocuSign oy

Co Oo ONY DO UN HB WY NY

I
BRERA) BAE AGS OS Ro eeeant 416 Filed 03/22/21 Page 3of3 Page ID #:13832

memoranda to motions in limine no later than January 23, 2023.

7. The final pretrial conference and hearing on motions in limine is scheduled for
February 3, 2023, at 10:00 a.m.

8. The trial is scheduled to begin on Tuesday, February 21, 2023, at 9:00 a.m.

9. All other terms in the Scheduling and Case Management Order re: Jury Trial,
filed June 5, 2019 (Dkt. 364), that are not inconsistent herewith shall remain in effect.

IT IS SO RECOMMENDED.

Dated: 3/22/2022 How. Swyavwe Seal Ck&t.)
HON. NNE H. SEGAL

Special Master

 

 

 

 

 
